Case 2:16-cv-06257-MWF-JEM Document 95 Filed 07/02/20 Page 1 of 3 Page ID #:587


    1
    2
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT
    9                     CENTRAL DISTRICT OF CALIFORNIA
   10                             WESTERN DIVISION
   11
   12 SCAN HEALTH PLAN,                      CASE NO. 2:16-cv-06257-MWF-JEM
      a California corporation,
   13                                        The Honorable Michael W. Fitzgerald
                      Plaintiff,
   14                                        ORDER GRANTING STIPULATED
             v.                              INJUNCTION RELATING TO
   15                                        DEFENDANT GIOVANI CRUZ
      BRADLEY JOSEPH LINA, an
   16 individual, CHRISTOPHER JOSEPH
      MORRIS, an individual, ERIK
   17 PEREZ, an individual, GIOVANI
      CRUZ, an individual, NEWLAND
   18 ADAM’S INSURANCE AGENCY
      LLC, a California company, and JOHN
   19 DOE 7 THROUGH 10, whose true
      names are unknown,
   20
                      Defendants.
   21
   22 ///
   23 ///
   24 ///
   25 ///
   26 ///
   27 ///
   28 ///

                                                         ORDER GRANTING STIPULATED
                                                                INJUNCTION RELATING
                                                         TO DEFENDANT GIOVANI CRUZ
Case 2:16-cv-06257-MWF-JEM Document 95 Filed 07/02/20 Page 2 of 3 Page ID #:588


    1                                       ORDER
    2         Upon stipulation of Plaintiff SCAN Health Plan (“SCAN”) and Defendant
    3 Giovani Cruz (“Cruz”) (collectively, the “Parties”), the Court hereby GRANTS
    4 the Parties’ submitted Stipulated Injunction Relating to Defendant Giovani Cruz
    5 (the “Stipulated Injunction”). IT IS HEREBY ORDERED AS FOLLOWS:
    6         1.    This Court has personal and subject matter jurisdiction over the
    7 Parties.
    8         2.    Cruz (and any other person or entity acting at his direction, under his
    9 control, or on his behalf, who receive actual notice of this Order and Stipulated
   10 Injunction by personal service or otherwise) is permanently enjoined from using,
   11 for any purpose, any of SCAN’s confidential business information, including but
   12 not limited to (i) information concerning, relating to, or constituting SCAN’s trade
   13 secrets; (ii) the identification, contact information, or personal information of
   14 SCAN’s customers or prospective customers; (iii) any information maintained or
   15 stored in any electronic database by SCAN directly or indirectly, (iv) any other
   16 information of commercial value received from SCAN directly or indirectly;
   17 and/or (v) all types of information set forth in 18 U.S.C. § 1839(3), Cal. Penal
   18 Code § 499c(a)(9), Cal. Civil Code § 3426.1(d), and/or Cal. Evidence Code §
   19 1061(a)(1) (collectively, “SCAN’s Confidential Business Information”).
   20         3.    No later than 30 days after the filing of the Stipulated Injunction by a
   21 Party, Cruz shall provide written certification attesting that Cruz (and all other
   22 persons or entities acting at his direction, under his control, or on his behalf) has
   23 returned, destroyed, or otherwise does not and will not have any access whatsoever
   24 to any of SCAN’s Confidential Business Information (or its duplicates or
   25 derivatives), and providing a detailed narrative of the manner in which Cruz
   26 destroyed, returned, or otherwise ensured that he does not and will not have any
   27 such access. Within 7 days after the later of (a) the entry of the Stipulated
   28 Injunction and (b) SCAN’s receipt of a satisfactory certification from Cruz in
                                                 2
                                                               ORDER GRANTING STIPULATED
                                                                      INJUNCTION RELATING
                                                               TO DEFENDANT GIOVANI CRUZ
Case 2:16-cv-06257-MWF-JEM Document 95 Filed 07/02/20 Page 3 of 3 Page ID #:589


    1 accordance with this Paragraph 3, SCAN will dismiss Cruz without prejudice from
    2 the Lawsuit.     If Cruz’s certification fails to satisfy the requirements of this
    3 Paragraph 3, SCAN will meet and confer with Cruz or his counsel to discuss what
    4 further assurances may be necessary.
    5         4.    This Court will retain jurisdiction over this action and over the Parties
    6 in order to enforce the terms of the Stipulated Injunction.
    7         IT IS SO ORDERED.
    8
    9 DATED: July 2, 2020                     _________________________________
                                              MICHAEL W. FITZGERALD
   10
                                              UNITED STATES DISTRICT JUDGE
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  3
                                                                ORDER GRANTING STIPULATED
                                                                       INJUNCTION RELATING
                                                                TO DEFENDANT GIOVANI CRUZ
